Name: 72/335/EEC: Council Decision of 3 August 1972 on the Community financing of certain special expenditure arising from the implementation of the Food Aid Convention of 1971
 Type: Decision
 Subject Matter: cooperation policy; NA;  plant product;  EU finance;  transport policy
 Date Published: 1972-10-05

 Avis juridique important|31972D033572/335/EEC: Council Decision of 3 August 1972 on the Community financing of certain special expenditure arising from the implementation of the Food Aid Convention of 1971 /* Unofficial translation */ Official Journal L 227 , 05/10/1972 P. 0011 - 0011 Danish special edition: Series II Volume II P. 0059 English special edition: Series II Volume II P. 0057 Greek special edition: Chapter 11 Volume 2 P. 0148 Spanish special edition: Chapter 11 Volume 1 P. 0212 Portuguese special edition Chapter 11 Volume 1 P. 0212 COUNCIL DECISION of 3 August 1972 on the Community financing of certain special expenditure arising from the implementation of the Food Aid Convention of 1971 (72/335/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 209 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas provision should be made whereby, in exceptional or urgent cases, the Community may meet expenditure on cereals and rice as food aid in the form of goods not included in Annex II to the Treaty, HAS DECIDED AS FOLLOWS: Sole Article For measures under the Food Aid Convention of 1971 taken pursuant to the Decisions adopted by the institutions of the Community, in addition to the expenditure referred to in Article 6 of Council Regulation (EEC) No 1703/72 1 of 3 August 1972 amending Regulation (EEC) No 2052/69 on the Community financing of expenditure arising from the implementation of the Food Aid Convention of 1967 and laying down rules for the Community financing of expenditure arising from the implementation of the Food Aid Convention of 1971, provision may be made, in exceptional or urgent cases, for Community financing, wholly or partly, of the following expenditure: - the value, at the fob or equivalent stage, of cereals or rice in the form of goods not included in Annex II to the Treaty, less the expenditure covered by Article 6 of Regulation (EEC) No 1703/72; - forwarding costs to the frontier of the country of destination and, if necessary, to the destination itself; - distribution costs, where the goods are distributed through an international agency. Such cases shall be determined by the Council, acting unanimously on a proposal from the Commission. In such cases, Article 10 (1) of Regulation (EEC) No 1703/72 shall apply mutatis mutandis and the expenditure shall be financed from the food aid credits of the budget of the European Communities. Done at Brussels, 3 August 1972. For the Council The President T. WESTERTERP 1OJ No L 180, 8.8.1972, p. 1.